ON PETITION FOR REHEARING
                     UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 01-7961
MICHAEL L. MOORE,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
         for the Eastern District of Virginia, at Alexandria.
              James C. Cacheris, Senior District Judge.
                  (CR-97-362-A, CA-00-1776-AM)

                      Submitted: April 22, 2002

                       Decided: May 17, 2002

Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.



Dismissed by unpublished per curiam opinion.


                            COUNSEL

Michael L. Moore, Appellant Pro Se. Thomas More Hollenhorst,
Assistant United States Attorney, Alexandria, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. MOORE
                              OPINION

PER CURIAM:

   Michael Moore petitions for rehearing of our decision dismissing
his appeal of the district court’s order denying of his motion filed
under 28 U.S.C.A. § 2255 (West Supp. 2001), and a subsequent order
denying his motion for reconsideration, which we construed as a
motion filed under Fed. R. Civ. P. 60(b). Our decision found that
Moore timely appealed only from the order denying reconsideration,
and accordingly dismissed his appeal from the underlying order as
untimely. Giving Moore every benefit of the doubt as to when he
delivered his motion for reconsideration to prison officials, however,
we will assume that his motion for reconsideration was timely under
Fed. R. Civ. P. 59(e). See Houston v. Lack, 487 U.S. 266, 276 (1988).

   Because a timely appeal from an order denying a Rule 59 motion
brings both the Rule 59 order and the underlying order within the
jurisdiction of the appeals court, see In re Burnley, 988 F.2d 1, 3 (4th
Cir. 1992), we grant rehearing to consider the merits of Moore’s
appeal from the underlying order in this case.

   We have carefully reviewed the record and find Moore’s appeal is
lacking in merit. We therefore deny a certificate of appealability and
dismiss the appeal on the reasoning of the district court. See United
States v. Moore, Nos. CR-97-362-A; CA-00-1776-AM (E.D. Va. July
23, 2001). We deny Moore’s request for rehearing en banc. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                           DISMISSED